M.D. Appeal Dkt.
                                                                           47 MAP 2018


                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 197 MAL 2018
                                                :
                      Respondent                :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
               v.                               :
                                                :
                                                :
 JOSEPH PETRICK,                                :
                                                :
                      Petitioner                :


                                         ORDER



PER CURIAM

       AND NOW, this 29th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue listed below. Allocatur is DENIED as to all remaining

issues. The issue as stated by Petitioner is:


       Whether this Court should grant this petition for allowance of appeal in order to
       determine whether the courts below had the authority to direct payment of
       restitution which obligation has been previously discharged in his bankruptcy?